     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 1 of 22 Page ID #:1




 1    Laurence M. Rosen (SBN 219683)
      THE ROSEN LAW FIRM, P.A.
 2
      355 South Grand Avenue, Suite 2450
 3    Los Angeles, CA 90071
 4    Telephone: (213) 785-2610
      Facsimile: (213) 226-4684
 5    Email: lrosen@rosenlegal.com
 6
      Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
11      BONNIE L. FRANKLIN, Individually        No.
        and on behalf of all others similarly
12      situated,                               CLASS ACTION COMPLAINT
13                                              FOR VIOLATIONS OF THE
                     Plaintiff,                 FEDERAL SECURITIES LAWS
14
15                   v.                         CLASS ACTION
16
        DIDI GLOBAL INC., WILL WEI    JURY TRIAL DEMANDED
17      CHENG, JEAN QING LIU, STEPHEN
        JINGSHI ZHU, ALAN YUE ZHUO,
18
        COLLEEN A. DE VRIES, COGENCY
19      GLOBAL, INC., GOLDMAN SACHS
20      (ASIA) L.L.C., MORGAN STANLEY
        & CO. LLC, and J.P. MORGAN
21      SECURITIES LLC,
22
                    Defendants.
23
24
25
26
27
28
29                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 2 of 22 Page ID #:2




 1          Plaintiff Bonnie L. Franklin (“Plaintiff”), individually and on behalf of all

 2    other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

 3    complaint against Defendants (defined below), alleges the following based upon
 4    personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
 5    belief as to all other matters, based upon, inter alia, the investigation conducted by
 6    and through Plaintiff’s attorneys, which included, among other things, a review of
 7    the Defendants’ public documents, announcements, public filings, wire and press
 8    releases published by and regarding DiDi Global Inc. (“DiDi,” or the “Company”),
 9    and information readily obtainable on the Internet. Plaintiff believes that
10    substantial evidentiary support will exist for the allegations set forth herein after a
11    reasonable opportunity for discovery.
12                               NATURE OF THE ACTION
13          1.     This is a class action on behalf of persons or entities who purchased
14    or otherwise acquired publicly traded DiDi securities pursuant and/or traceable to
15
      the registration statement and related prospectus (collectively, the “Registration
16
      Statement”) issued in connection with DiDi’s June 30, 2021 initial public offering
17
      (the “IPO” or “Offering”), seeking to recover compensable damages caused by
18
      Defendants’ violations of the Securities Act of 1933 (the “Securities Act”).
19
            2.     On or about June 30, 2021, Defendants held the IPO, issuing
20
      approximately 316,800,000 American Depositary Shares (“ADSs”) to the
21
      investing public at $14.00 per ADS, pursuant to the Registration Statement.
22
            3.     By the commencement of this action, the Company’s shares trade
23
      significantly below the IPO price. As a result, investors were damaged.
24
25                              JURISDICTION AND VENUE

26          4.     The claims alleged herein arise under and pursuant to Sections 11,

27    12(a)(2), and 15 of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.
28
29                                               1
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 3 of 22 Page ID #:3




 1           5.     This Court has jurisdiction over the subject matter of this action

 2    pursuant to 28 U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C.

 3    §77v(a)).
 4           6.     This Court has jurisdiction over each defendant named herein because
 5    each defendant has sufficient minimum contacts with this District so as to render
 6    the exercise of jurisdiction by this Court permissible under traditional notions of
 7    fair play and substantial justice. The Company also maintains a research office in
 8    this District focused on natural language processing and speech technologies.
 9           7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and
10    §22(a) of the Securities Act (15 U.S.C. §77v(a)) as a significant portion of the
11    Defendants’ actions, and the subsequent damages took place within this District.
12           8.     In connection with the acts, conduct and other wrongs alleged in this
13    complaint, Defendants, directly or indirectly, used the means and instrumentalities
14    of interstate commerce, including but not limited to, the United States mails,
15
      interstate telephone communications and the facilities of a national securities
16
      exchange. Defendants disseminated the statements alleged to be false and
17
      misleading herein into this District, and Defendants solicited purchasers of DiDi
18
      securities in this District.
19
                                            PARTIES
20
             9.     Plaintiff, as set forth in the accompanying Certification, purchased the
21
      Company’s securities at artificially inflated prices during the Class Period and was
22
      damaged upon the revelation of the corrective disclosure.
23
             10.    Defendant DiDi purports to be a mobility technology platform,
24
25    providing ride hailing and other services in the People’s Republic of China

26    (“PRC”), Brazil, Mexico, and internationally. It offers ride hailing, taxi hailing,

27    chauffeur, hitch, and other forms of shared mobility services, as well as enterprise
28    business ride solutions; auto solutions comprising leasing, refueling, and
29                                               2
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 4 of 22 Page ID #:4




 1    maintenance and repair services; electric vehicle leasing services; bike and e-bike

 2    sharing, intra-city freight, food delivery, and financial services. The Company was

 3    formerly known as Xiaoju Kuaizhi Inc. and changed its name to DiDi Global Inc.
 4    in June 2021. The Company is often called “the Uber of China.”
 5          11.   The Company is incorporated in the Cayman Islands and its head
 6    office is located at No. 1 Block B, Shangdong Digital Valley, No. 8 Dongbeiwang
 7    West Road, Haidian District, Beijing, PRC. DiDi securities trade on the New York
 8    Stock Exchange (“NYSE”) under the ticker symbol “DIDI.”
 9          12.   Defendant Will Wei Cheng (“Cheng”) was at the time of the IPO the
10    Company’s Chief Executive Officer and Chairman of the Board of Directors.
11          13.   Defendant Jean Qing Liu (“Liu”) was at the time of the IPO the
12    Company’s President and a Director.
13          14.   Defendant Stephen Jingshi Zhu (“Zhu”) was at the time of the IPO the
14    Company’s Senior Vice President and Chief Executive Officer of International
15
      Business Group and a Director.
16
            15.   Defendant Alan Yue Zhuo (“Zhuo”) was at the time of the IPO the
17
      Company’s Chief Financial Officer.
18
            16.   Defendant Colleen A. De Vries (“De Vries”) was at the time of the
19
      IPO DiDi’s duly authorized representative in the United States. Defendant De
20
      Vries signed the false and misleading Registration Statement on her own behalf
21
      and on behalf of Defendant Cogency Global Inc. (“Cogency Global”), Defendant
22
      De Vries’ employer.
23
            17.   Defendants Cheng, Liu, Zhu, Zhuo, and De Vries are sometimes
24
25    referred to herein as the “Individual Defendants.”

26          18.   Each of the Individual Defendants signed or authorized the signing of

27    the Registration Statement, solicited the investing public to purchase securities
28    issued pursuant thereto, hired and assisted the underwriters, planned and
29                                             3
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 5 of 22 Page ID #:5




 1    contributed to the IPO and Registration Statement, and attended road shows and

 2    other promotions to meet with and present favorable information to potential DiDi

 3    investors, all motivated by their own and the Company’s financial interests.
 4          19.    Defendant Goldman Sachs (Asia) L.L.C. (“Goldman Sachs”) is an
 5    investment banking firm that acted as a representative underwriter of the
 6    Company’s IPO, helping to draft and disseminate the IPO documents. Goldman
 7    Sach’s corporate headquarters are located at 68th Floor, Cheung Kong Center, 2
 8    Queen’s Road, Central, Hong Kong Special Administrative Region of the PRC.
 9          20.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) is an
10    investment banking firm that acted as representative underwriter of the Company’s
11    IPO, helping to draft and disseminate the IPO documents. Morgan Stanley’s
12    address is 1585 Broadway, New York, New York 10036.
13          21.    Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) is an
14    investment banking firm that acted as representative underwriter of the Company’s
15
      IPO, helping to draft and disseminate the IPO documents. J.P. Morgan’s address is
16
      383 Madison Avenue, New York, NY 10179.
17
            22.    Defendants Goldman Sachs, Morgan Stanley, and J.P. Morgan are
18
      referred to herein as the “Underwriter Defendants.”
19
            23.    Pursuant to the Securities Act, the Underwriter Defendants are liable
20
      for the false and misleading statements in the Registration Statement as follows:
21
            (a)    The Underwriter Defendants are investment banking houses that
22
      specialize in, among other things, underwriting public offerings of securities. They
23
      served as the underwriters of the IPO and shared substantial fees from the IPO
24
25    collectively. The Underwriter Defendants arranged a roadshow prior to the IPO

26    during which they, and representatives from the Company, met with potential

27    investors and presented highly favorable information about the Company, its
28    operations and its financial prospects.
29                                              4
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 6 of 22 Page ID #:6




 1            (b)   The Underwriter Defendants also obtained an agreement from the

 2    Company and the Individual Defendants that DiDi would indemnify and hold the

 3    Underwriter Defendants harmless from any liability under the federal securities
 4    laws.
 5            (c)   Representatives of the Underwriter Defendants also assisted the
 6    Company and the Individual Defendants in planning the IPO, and purportedly
 7    conducted an adequate and reasonable investigation into the business and
 8    operations of the Company, an undertaking known as a “due diligence”
 9    investigation. The due diligence investigation was required of the Underwriter
10    Defendants in order to engage in the IPO. During the course of their “due
11    diligence,” the Underwriter Defendants had continual access to internal,
12    confidential, and current corporate information concerning the Company’s most
13    up-to-date operational and financial results and prospects.
14            (d)   In addition to availing themselves of virtually unlimited access to
15
      internal corporate documents, agents of the Underwriter Defendants met with the
16
      Company’s lawyers, management, and top executives and engaged in “drafting
17
      sessions.” During these sessions, understandings were reached as to: (i) the strategy
18
      to best accomplish the IPO; (ii) the terms of the IPO, including the price at which
19
      the Company’s securities would be sold; (iii) the language to be used in the
20
      Registration Statement; (iv) what disclosures about the Company’s would be made
21
      in the Registration Statement; and (v) what responses would be made to the SEC
22
      in connection with its review of the Registration Statement. As a result of those
23
      constant contacts and communications between the Underwriter Defendants’
24
25    representatives and the Company’s management and top executives, the

26    Underwriter Defendants knew of, or in the exercise of reasonable care should have

27    known of, the Company’s existing problems as detailed herein.
28
29                                              5
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 7 of 22 Page ID #:7




 1          24.    The Underwriter Defendants caused the Registration Statement to be

 2    filed with the SEC and declared effective in connection with the offers and sales of

 3    securities registered thereby, including those to Plaintiff and the other members of
 4    the Class.
 5          25.    Defendant Cogency Global was DiDi’s authorized U.S. representative
 6    for purposes of the IPO. Defendant De Vries, who signed the Registration
 7    Statement, was an employee of Defendant Cogency Global. As a result, Defendant
 8    Cogency Global is liable for the securities law violations committed by Defendant
 9    De Vries in its capacity as employer and as a control person under the Securities
10    Act
11          26.    The Company, the Individual Defendants, the Underwriter
12    Defendants, and Cogency Global are referred to herein, collectively, as the
13    “Defendants.”
14                           SUBSTANTIVE ALLEGATIONS
15
                   DiDi’s False and/or Misleading Registration Statement
16
17          27.    On June 10, 2021, DiDi (then-named Xiaoju Kuaizhi Inc.) filed with
18    the SEC a registration statement on Form F-1, which in combination with
19    subsequent amendments on Forms F-1/A and filed pursuant to Rule 424(b)(4), are
20    collectively referred to as the Registration Statement and issued in connection with
21    the IPO.

22          28.    On June 30, 2021, DiDi filed with the SEC the final prospectus for the

23    IPO on Form 424B4 (the “Prospectus”), which forms part of the Registration

24    Statement. In the IPO, DiDi sold 316,800,000 ADSs at $14.00 per share.
            29. The Registration Statement was negligently prepared and, as a result,
25
      contained untrue statements of material facts or omitted to state other facts
26
      necessary to make the statements made not misleading, and was not prepared in
27
      accordance with the rules and regulations governing its preparation.
28
29                                             6
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 8 of 22 Page ID #:8




 1          30.   Under applicable SEC rules and regulations, the Registration

 2    Statement was required to disclose known trends, events or uncertainties that were

 3    having, and were reasonably likely to have, an impact on the Company’s
 4    continuing operations.
 5          31.   Throughout the Registration Statement, DiDi neglected to raise any
 6    concerns about the ongoing discussions the Company was having with Chinese
 7    authorities related to DiDi’s non-compliance with certain technology-related and
 8    cybersecurity laws and regulations, including with regard to collecting and using
 9    personal information.
10          32.   Rather than disclose the known discussions into the Company’s
11    practices and non-compliance with relevant technology laws, the Registration
12    Statement vaguely discussed China’s regulatory regime with regards to data
13    security. Thus, the risk disclosures themselves were materially misleading because
14    they failed to disclose the ongoing discussions with Chinese authorities or the
15
      Company’s non-compliance with the relevant regulations. Specifically, the
16
      Registration Statement represented that:
17
            Regulation Relating to Internet Security
18
19          The PRC government has enacted various laws and regulations with
            respect to internet security and protection of personal information from
20          any inappropriate collection activities, abuse or unauthorized
21          disclosure. Internet information in the PRC is regulated and restricted
            from a national security standpoint. …
22
23          According to the Cybersecurity Law and other related laws and
            regulations, internet service providers are required to take measures to
24
            ensure internet security by complying with security protection
25          obligations, formulating cybersecurity emergency response plans, and
26          providing technical assistance and support for public security and
            national security authorities. In addition, any collection, process and
27          use of a user's personal information must be subject to the consent of
28          the user, be legal, rational and necessary, and be limited to specified
29                                               7
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 9 of 22 Page ID #:9




 1          purposes, methods and scopes. An internet service provider must also
            keep such information strictly confidential, and is further prohibited
 2          from divulging, tampering with or destroying any such information, or
 3          selling or providing such information to other parties illegally.
 4          Failure to comply with the above laws and regulations may subject
 5          the internet service providers to administrative penalties including,
            without limitation, fines, suspension of business operation, shut-
 6          down of the websites, revocation of licenses and even criminal
 7          liabilities.
 8
            On June 10, 2021, the Standing Committee of the National People's
 9          Congress of China promulgated the Data Security Law, which will
10          take effect in September 2021. The Data Security Law provides for
            data security and privacy obligations on entities and individuals
11          carrying out data activities. The Data Security Law also introduces a
12          data classification and hierarchical protection system based on the
            importance of data in economic and social development, as well as the
13          degree of harm it will cause to national security, public interests, or
14          legitimate rights and interests of individuals or organizations when
            such data is tampered with, destroyed, leaked, or illegally acquired or
15
            used. The appropriate level of protection measures is required to be
16          taken for each respective category of data. For example, a processor
17          of important data shall designate the personnel and the management
            body responsible for data security, carry out risk assessments for its
18          data processing activities and file the risk assessment reports with the
19          competent authorities. In addition, the Data Security Law provides a
            national security review procedure for those data activities which
20          may affect national security and imposes export restrictions on
21          certain data and information. As the Data Security Law was recently
            promulgated and has not yet taken effect, we may be required to make
22          further adjustments to our business practices to comply with this law.
23
            Regulations Relating to Privacy Protection
24
25          In recent years, PRC government authorities have enacted laws and
26          regulations on internet use to protect personal information from any
            unauthorized disclosure. The Cyber Security Law imposes certain data
27          protection obligations on network operators, including that network
28          operators may not disclose, tamper with, or damage users' personal
29                                             8
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 10 of 22 Page ID #:10




 1       information that they have collected, or provide users' personal
         information to others without consent. Exempted from these rules is
 2       information irreversibly processed to preclude identification of
 3       specific individuals. Moreover, network operators are obligated to
         delete unlawfully collected information and to amend incorrect
 4       information.
 5
         The Several Provisions on Regulating the Market Order of Internet
 6       Information Services, issued by the MIIT on December 29, 2011 and
 7       effective on March 15, 2012, stipulate that internet information service
         providers may not collect any user personal information or provide any
 8
         such information to third parties without the consent of a user, unless
 9       otherwise stipulated by laws and administrative regulations. "User
10       Personal information" is defined as information relevant to the users
         that can lead to the recognition of the identity of the users
11       independently or in combination with other information. An internet
12       information service provider must expressly inform the users of the
         method, content and purpose of the collection and processing of such
13       user personal information and may only collect such information as
14       necessary for the provision of its services. An internet information
         service provider is also required to properly store user personal
15
         information, and in case of any leak or likely leak of the user personal
16       information, the internet information service provider must take
17       immediate remedial measures and, in severe circumstances, make an
         immediate report to the telecommunications regulatory authority.
18
19       The Decision on Strengthening the Protection of Online Information,
         issued by the Standing Committee of the National People's Congress
20       on December 28, 2012, and the Order for the Protection of
21       Telecommunication and Internet User Personal Information, issued by
         the MIIT on July 16, 2013, stipulate that any collection and use of user
22       personal information must be subject to the consent of the user, abide
23       by the principles of legality, rationality and necessity and be within the
         specified purposes, methods and scope. An internet information
24
         service provider must also keep such information strictly confidential,
25       and is further prohibited from divulging, tampering with or destroying
26       any such information, or selling or proving such information to other
         parties. An internet information service provider is required to take
27       technical and other measures to prevent the collected personal
28       information from any unauthorized disclosure, damage or loss. Any
29                                           9
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                        THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 11 of 22 Page ID #:11




 1       violation of the above decision or order may subject the internet
         information service provider to warnings, fines, confiscation of
 2       illegal gains, revocation of licenses, cancelation of filings, closedown
 3       of websites or even criminal liabilities.
 4       With respect to the security of information collected and used by
 5       mobile apps, pursuant to the Announcement of Conducting Special
         Supervision against the Illegal Collection and Use of Personal
 6       Information by Apps, which was issued by the Cyberspace
 7       Administration of China [the “CAC”], the MIIT, the Ministry of Public
         Security, and the State Administration for Market Regulation on
 8
         January 23, 2019, app operators shall collect and use personal
 9       information in compliance with the Cyber Security Law and shall be
10       responsible for the security of personal information obtained from
         users and take effective measures to strengthen personal information
11       protection. Furthermore, app operators shall not force their users to
12       make authorization by means of default settings, bundling, suspending
         installation or use of the app or other similar means and shall not
13       collect personal information in violation of laws, regulations or breach
14       of user agreements. Such regulatory requirements were emphasized by
         the Notice on the Special Rectification of Apps Infringing upon User's
15
         Personal Rights and Interests, which was issued by MIIT on October
16       31, 2019. On November 28, 2019, the Cyberspace Administration of
17       China, the MIIT, the Ministry of Public Security and the State
         Administration for Market Regulation jointly issued the Methods of
18       Identifying Illegal Acts of Apps to Collect and Use Personal
19       Information. This regulation further illustrates certain commonly seen
         illegal practices of app operators in terms of personal information
20       protection and specifies acts of app operators that will be considered
21       as "collection and use of personal information without users' consen.t"
         [sic]
22
23       On May 28, 2020, the National People's Congress adopted the Civil
         Code, which came into effect on January 1, 2021. Pursuant to the Civil
24
         Code, the personal information of a natural person shall be protected
25       by the law. Any organization or individual shall legally obtain such
26       personal information of others when necessary and ensure the safety
         of such information, and shall not illegally collect, use, process or
27       transmit personal information of others, or illegally purchase or sell,
28       provide or disclose personal information of others.
29                                         10
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                       THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 12 of 22 Page ID #:12




 1
           (Emphasis added.)
 2
 3         33.    The generic disclosures about China’s internet security regulations are
 4   in contrast to the Company’s specific disclosures regarding the risks of relevant
 5   Chinese authorities’ anti-trust and anti-monopoly investigations. The Registration
 6   Statement stated, in pertinent part, the following regarding its relevant regulations:
 7
           LEGAL PROCEEDINGS
 8
 9         We are regularly subject to various types of legal proceedings by
           drivers, consumers, employees, commercial partners, competitors, and
10         government agencies, among others, as well as investigations and
11         other administrative or regulatory proceedings by government
           agencies. In the ordinary course of our business, various parties claim
12         that we are liable for damages related to accidents or other incidents
13         involving drivers, consumers or other third parties on our platform. We
           are also subject to contractual disputes with drivers and other third
14         parties. We are currently named as a defendant in a number of matters
15         related to accidents or other incidents involving drivers, consumers
           and other third parties, and in matters related to contract disputes.
16
           Furthermore, we are involved in disputes with third parties asserting,
17         among other things, alleged infringement of their intellectual property
18         rights.

19         There is no pending or threatened legal proceeding that individually,
20         in our opinion, is likely to have a material impact on our business,
           financial condition or results of operations. However, results of
21         litigation and claims are inherently unpredictable and legal
22         proceedings related to such accidents or incidents could, in the
           aggregate, have a material impact on our business, financial condition
23
           and results of operations. Regardless of the outcome, litigation can
24         have an adverse impact on us because of defense and settlement costs
25         individually and in the aggregate, diversion of management resources
           and other factors.
26
27         34.    Rather than disclose the known discussions into the Company’s
28   practices and non-compliance with relevant technology laws, the Registration
29                                            11
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 13 of 22 Page ID #:13




 1   Statement provided boilerplate risk statements about potential contingent future

 2   issues that may occur. While these risk statements acknowledged the material

 3   importance to investors of China’s regulatory regime and potential investigations
 4   in into the Company, these statements neglected to warn investors of the ongoing
 5   technology-based issues, investigations, and discussions. The Registration
 6   Statement stated, in pertinent part, the following regarding its relevant risks:
 7         Our business is subject to a variety of laws, regulations, rules, policies
           and other obligations regarding privacy, data protection and
 8
           information security. Any losses, unauthorized access or releases of
 9         confidential information or personal data could subject us to
10         significant reputational, financial, legal and operational consequences.

11         We receive, transmit and store a large volume of personally
12         identifiable information and other data on our platform. We are subject
           to numerous laws and regulations that address privacy, data protection
13         and the collection, storing, sharing, use, disclosure and protection of
14         certain types of data in various jurisdictions. See "Regulation" for
           laws, rules and regulations applicable to us, including the Data
15
           Security Law promulgated by the Standing Committee of the National
16         People's Congress of China in June 2021, which will take effect in
17         September 2021. Interpretation, application and enforcement of these
           laws, rules and regulations evolve from time to time and their scope
18         may continually change, through new legislation, amendments to
19         existing legislation and changes in enforcement. We have incurred,
           and will continue to incur, significant expenses in an effort to comply
20         with privacy, data protection and information security standards and
21         protocols imposed by law, regulation, industry standards or contractual
           obligations. Changes in existing laws or regulations or adoption of new
22         laws and regulations relating to privacy, data protection and
23         information security, particularly any new or modified laws or
           regulations that require enhanced protection of certain types of data or
24
           new obligations with regard to data retention, transfer or disclosure,
25         could greatly increase the cost to us of providing our service offerings,
26         require significant changes to our operations or even prevent us from
           providing certain service offerings in jurisdictions in which we
27         currently operate or in which we may operate in the future.
28
29                                             12
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 14 of 22 Page ID #:14




 1         Despite our efforts to comply with applicable laws, regulations and
           other obligations relating to privacy, data protection and information
 2         security, it is possible that our practices, offerings or platform could
 3         fail to meet all of the requirements imposed on us by such laws,
           regulations or obligations. Any failure on our part to comply with
 4         applicable laws or regulations or any other obligations relating to
 5         privacy, data protection or information security, or any compromise of
           security that results in unauthorized access, use or release of personally
 6         identifiable information or other data, or the perception or allegation
 7         that any of the foregoing types of failure or compromise has occurred,
           could damage our reputation, discourage new and existing drivers and
 8
           riders from using our platform or result in investigations, fines,
 9         suspension of one or more of our apps, or other penalties by
10         government authorities and private claims or litigation, any of which
           could materially adversely affect our business, financial condition and
11         results of operations. Even if our practices are not subject to legal
12         challenge, the perception of privacy concerns, whether or not valid,
           may harm our reputation and brand and adversely affect our business,
13         financial condition and results of operations.
14
           Maintaining and enhancing our brand and reputation is critical to our
15
           business prospects. We were subject to negative publicity in the past,
16         and failure to maintain our brand and reputation will cause our
17         business to suffer.

18
           Maintaining and enhancing our brand and reputation is critical to our
19         ability to attract new consumers, drivers and partners to our platform,
20         to preserve and deepen the engagement of our existing consumers,
           drivers and partners and to mitigate legislative or regulatory scrutiny,
21         litigation, government investigations and adverse public sentiment.
22         Negative publicity, whether or not justified, can spread rapidly through
           social media. To the extent that we are unable to respond timely and
23         appropriately to negative publicity, our reputation and brand can be
24         harmed. ...
25
           (Emphasis added.)
26
27         35.   The statements contained in ¶¶ 32 and 34 were materially false and/or
28   misleading because they misrepresented and failed to disclose the following adverse
29                                            13
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 15 of 22 Page ID #:15




 1   facts pertaining to the Company’s business, operations and prospects, which were

 2   known to Defendants or recklessly disregarded by them. Specifically, the

 3   Registration Statement was false and/or misleading and/or failed to disclose that:
 4   (1) Defendant DiDi “had the problem of collecting personal information in violation
 5   of relevant PRC laws and regulations”; (2) DiDi’s app, DiDi Chuxing (Travel),
 6   would face an imminent cybersecurity review by the CAC; (3) the CAC would
 7   require all Chinese app stores to remove DiDi Chuxing; and (4) as a result,
 8   Defendants’ statements about the Company’s business, operations, and prospects
 9   were materially false and misleading and/or lacked a reasonable basis at all relevant
10   times.
11                                THE TRUTH EMERGES
12            36.   Then on July 2, 2021, the Company issued a press release entitled
13   “DiDi Announces Cybersecurity Review in China” which announced, in relevant
14   part, that: “pursuant to the announcement posted by the PRC’s Cyberspace
15
     Administration Office on July 2, 2021, DiDi is subject to cybersecurity review by
16
     the authority. During the review, DiDi is required to suspend new user registration
17
     in China.”
18
              37.   Then on July 4, 2021, the Company issued a press release entitled
19
     “DiDi Announces App Takedown in China” which announced, in relevant part,
20
     that:
21
              according to the announcement posted by the Cyberspace
22            Administration of China (the “CAC”) on July 4, 2021, the CAC
23            stated that it was reported and confirmed that the “DiDi Chuxing”
              app had the problem of collecting personal information in violation
24
              of relevant PRC laws and regulations. Pursuant to the PRC's
25            Cybersecurity Law, the CAC notified app stores to take down the
26            “DiDi Chuxing” app in China, and required the Company to strictly
              comply with relevant laws and regulations, follow the relevant
27            standards set by the PRC government authorities, and rectify the
28            problem to ensure the security of users' personal information.
29                                            14
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 16 of 22 Page ID #:16




 1
           Once the “DiDi Chuxing” app is taken down from app stores in China,
 2         the app can no longer be downloaded in China, although existing users
 3         who had previously downloaded and installed the app on their phones
           prior to the takedown may continue using it. The Company will strive
 4         to rectify any problems, improve its risk prevention awareness and
 5         technological capabilities, protect users' privacy and data security, and
           continue to provide secure and convenient services to its users. The
 6         Company expects that the app takedown may have an adverse impact
 7         on its revenue in China.
 8
           (Emphasis added.)
 9
10         38.    On July 5, 2021, the Wall Street Journal published an article entitled

11   “Chinese Regulators Suggested Didi Delay Its U.S. IPO: Ride-hailing giant, under
12   pressure to reward shareholders, pushed ahead with NYSE listing despite concerns
13   of China’s cybersecurity watchdog” which reported the following, in pertinent part:
14         Weeks before Didi Global Inc. [] went public in the U.S., China’s
           cybersecurity watchdog suggested the Chinese ride-hailing giant
15
           delay its initial public offering and urged it to conduct a thorough
16         self-examination of its network security, according to people with
17         knowledge of the matter.

18         But for Didi, waiting would be problematic. In the absence of an
19         outright order to halt the IPO, it went ahead.
20         The company, facing investor pressure to list after raising billions of
21         dollars from prominent venture capitalists, wrapped up its pre-offering
           “roadshow” in a matter of days in June—much shorter than typical
22         investor pitches made by Chinese firms. The listing on the New York
23         Stock Exchange raised about $4.4 billion, making it the biggest stock
           sale for a Chinese company since Alibaba Group Holding Ltd.
24
           BABA[]’s IPO in 2014.
25
26         Back in Beijing, officials, especially those at the Cyberspace
           Administration of China, remained wary of the ride-hailing company’s
27         troves of data potentially falling into foreign hands as a result of greater
28         public disclosure associated with a U.S. listing, the people said.
29                                             15
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 17 of 22 Page ID #:17




 1
           Didi’s American depositary shares began trading in New York on
 2         Wednesday, just a day before the ruling Communist Party celebrated
 3         its centenary.
 4         The Cyberspace Administration waited a day after the major political
 5         event to deliver a one-two punch to the company. On Friday, it started
           its own cybersecurity review into Didi and blocked the company’s app
 6         from accepting new users; and on Sunday, it ordered mobile app stores
 7         to pull Didi from circulation.
 8
           (Emphasis added.)
 9
10         39.   Since the IPO, and as a result of the disclosure of material adverse facts

11   omitted from the Company’s Registration Statement, DiDi’s ADS price has fallen

12   significantly below its IPO price, damaging Plaintiff and Class members.
13         40.   Additionally, due to the materially deficient Registration Statement,
14   Defendants have also violated their independent, affirmative duty to provide
15   adequate disclosures about adverse conditions, risk and uncertainties. Item 303 of
16   SEC Reg. S-K, 17 C.F.R. §229.303(a)(3)(ii) requires that the materials incorporated
17   in a registration statement disclose all “known trends or uncertainties” reasonably
18   expected to have a material unfavorable impact on the Company’s operations.
19         41.   As a result of Defendants’ wrongful acts and omissions, and the
20   decline in the market value of the Company’s securities, Plaintiff and other Class
21   members have suffered significant losses and damages.
22                 PLAINTIFF’S CLASS ACTION ALLEGATIONS
23         42.   Plaintiff brings this action as a class action on behalf of all those who
24
     purchased the Company’s securities pursuant and/or traceable to the Registration
25
     Statement (the “Class”). Excluded from the Class are Defendants and their
26
     families, the officers and directors and affiliates of Defendants, at all relevant
27
     times, members of their immediate families and their legal representatives, heirs,
28
29                                           16
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 18 of 22 Page ID #:18




 1   successors or assigns and any entity in which Defendants have or had a controlling

 2   interest.

 3          43.    The members of the Class are so numerous that joinder of all members
 4   is impracticable. While the exact number of Class members is unknown to Plaintiff
 5   at this time and can only be ascertained through appropriate discovery, Plaintiff
 6   believes that there are at least thousands of members in the proposed Class. Record
 7   owners and other members of the Class may be identified from records maintained
 8   by the Company or its transfer agent and may be notified of the pendency of this
 9   action by mail, using the form of notice similar to that customarily used in
10   securities class actions.
11          44.    Plaintiff’s claims are typical of the claims of the members of the Class,
12   as all members of the Class are similarly affected by Defendants’ wrongful conduct
13   in violation of federal law that is complained of herein.
14          45.    Plaintiff will fairly and adequately protect the interests of the members
15
     of the Class and has retained counsel competent and experienced in class and
16
     securities litigation.
17
            46.    Common questions of law and fact exist as to all members of the Class
18
     and predominate over any questions solely affecting individual members of the
19
     Class. Among the questions of law and fact common to the Class are:
20
            (a)    whether Defendants violated the Securities Act;
21
            (b)    whether the Registration Statement contained false or misleading
22
     statements of material fact and omitted material information required to be stated
23
     therein; and to what extent the members of the Class have sustained damages and
24
25   the proper measure of damages.

26          47.    A class action is superior to all other available methods for the fair

27   and efficient adjudication of this controversy since joinder of all members is
28   impracticable. Furthermore, as the damages suffered by individual Class members
29                                             17
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 19 of 22 Page ID #:19




 1   may be relatively small, the expense and burden of individual litigation make it

 2   impossible for members of the Class to individually redress the wrongs done to

 3   them. There will be no difficulty in the management of this action as a class action.
 4                                        COUNT I
 5                   For Violations of Section 11 of the Securities Act
 6                                 Against All Defendants
 7         48.    Plaintiff incorporates all the foregoing by reference.
 8         49.    This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C.
 9   §77k, on behalf of the Class, against all Defendants.
10         50.    The Registration Statement contained untrue statements of material
11   facts, omitted to state other facts necessary to make the statements made not
12   misleading, and omitted to state material facts required to be stated therein.
13         51.    Defendants are strictly liable to Plaintiff and the Class for the
14   misstatements and omissions.
15
           52.    None of the Defendants named herein made a reasonable investigation
16
     or possessed reasonable grounds for the belief that the statements contained in the
17
     Registration Statement were true and without omissions of any material facts and
18
     were not misleading.
19
           53.    By reason of the conduct herein alleged, each Defendant violated or
20
     controlled a person who violated §11 of the Securities Act.
21
           54.    Plaintiff acquired the Company’s securities pursuant to the
22
     Registration Statement.
23
           55.    At the time of their purchases of DiDi securities, Plaintiff and other
24
25   members of the Class were without knowledge of the facts concerning the wrongful

26   conduct alleged herein and could not have reasonably discovered those facts prior

27   to the disclosures herein.
28
29                                            18
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 20 of 22 Page ID #:20




 1         56.    This claim is brought within one year after discovery of the untrue

 2   statements and/or omissions in the Offering that should have been made and/or

 3   corrected through the exercise of reasonable diligence, and within three years of
 4   the effective date of the Offering. It is therefore timely.
 5                                         COUNT II
 6                  Violations of Section 12(a)(2) of the Securities Act
 7                                 Against All Defendants
 8         57.    Plaintiff incorporates all the foregoing by reference.
 9         58.    By means of the defective Prospectus, Defendants promoted,
10   solicited, and sold DiDi securities to Plaintiff and other members of the Class.
11         59.    The Prospectus for the IPO contained untrue statements of material
12   fact, and concealed and failed to disclose material facts, as detailed above.
13   Defendants owed Plaintiff and the other members of the Class who purchased the
14   Company’s securities pursuant to the Prospectus the duty to make a reasonable and
15
     diligent investigation of the statements contained in the Prospectus to ensure that
16
     such statements were true and that there was no omission to state a material fact
17
     required to be stated in order to make the statements contained therein not
18
     misleading. Defendants, in the exercise of reasonable care, should have known of
19
     the misstatements and omissions contained in the Prospectus as set forth above.
20
           60.    Plaintiff did not know, nor in the exercise of reasonable diligence
21
     could Plaintiff have known, of the untruths and omissions contained in the
22
     Prospectus at the time Plaintiff acquired DiDi securities.
23
           61.    By reason of the conduct alleged herein, Defendants violated
24
25   §12(a)(2) of the Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate

26   result of such violations, Plaintiff and the other members of the Class who

27   purchased DiDi securities pursuant to the Prospectus sustained substantial damages
28   in connection with their purchases of the shares. Accordingly, Plaintiff and the
29                                             19
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 21 of 22 Page ID #:21




 1   other members of the Class who hold the securities issued pursuant to the

 2   Prospectus have the right to rescind and recover the consideration paid for their

 3   shares, and hereby tender their securities to Defendants sued herein. Class members
 4   who have sold their securities seek damages to the extent permitted by law.
 5         62.    This claim is brought within one year after discovery of the untrue
 6   statements and/or omissions in the Offering that should have been made and/or
 7   corrected through the exercise of reasonable diligence, and within three years of
 8   the effective date of the Offering. It is therefore timely.
 9                                        COUNT III
10                     Violations of Section 15 of the Securities Act
11                           Against the Individual Defendants
12         63.    Plaintiff incorporates all the foregoing by reference.
13         64.    This cause of action is brought pursuant to §15 of the Securities Act,
14   15 U.S.C. §77o against all Defendants except the Underwriter Defendants.
15
           65.     The Individual Defendants were controlling persons of DiDi by
16
     virtue of their positions as directors and/or senior officers of the Company. The
17
     Individual Defendants each had a series of direct and indirect business and personal
18
     relationships with other directors and officers and major shareholders of the
19
     Company. The Company controlled the Individual Defendants and all of DiDi
20
     employees.
21
           66.    The Company and the Individual Defendants were culpable
22
     participants in the violations of §§11 and 12(a)(2) of the Securities Act as alleged
23
     above, based on their having signed or authorized the signing of the Registration
24
25   Statement and having otherwise participated in the process which allowed the IPO

26   to be successfully completed.

27         67.    This claim is brought within one year after discovery of the untrue
28   statements and/or omissions in the Offering that should have been made and/or
29                                             20
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
 Case 2:21-cv-05486 Document 1 Filed 07/06/21 Page 22 of 22 Page ID #:22




 1   corrected through the exercise of reasonable diligence, and within three years of

 2   the effective date of the Offering. It is therefore timely.

 3                                 PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
 5   judgment and relief as follows:
 6         (a)    declaring this action to be a proper class action, designating Plaintiff
 7   as Lead Plaintiff and certifying Plaintiff as a class representative under Rule 23 of
 8   the Federal Rules of Civil Procedure and designating Plaintiff’s counsel as Lead
 9   Counsel;
10         (b)    awarding damages in favor of Plaintiff and the other Class members
11   against all Defendants, jointly and severally, together with interest thereon;
12         (c)    awarding Plaintiff and the Class reasonable costs and expenses
13   incurred in this action, including counsel fees and expert fees; and
14         (d)    awarding Plaintiff and other members of the Class such other and
15
     further relief as the Court may deem just and proper.
16
                                JURY TRIAL DEMANDED
17
           Plaintiff hereby demands a trial by jury.
18
     Dated: July 6, 2021                      THE ROSEN LAW FIRM, P.A.
19
20                                            /s/Laurence M. Rosen
21                                            Laurence M. Rosen (SBN 219683)
                                              355 South Grand Avenue, Suite 2450
22                                            Los Angeles, CA 90071
23                                            Telephone: (213) 785-2610
                                              Facsimile: (213) 226-4684
24
                                              Email: lrosen@rosenlegal.com
25
26                                            Counsel for Plaintiff

27
28
29                                             21
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
